







EXHIBIT 10.01




PAYPAL HOLDINGS, INC.
EXECUTIVE CHANGE IN CONTROL AND SEVERANCE PLAN
AND
SUMMARY PLAN DESCRIPTION


Effective as of December 31, 2019
1.
PURPOSE OF THE PLAN



The purpose of the PayPal Holdings, Inc. Executive Change in Control and
Severance Plan (the “Plan”) is to encourage the full attention and dedication of
certain eligible executives of the Company or any of its participating
subsidiaries, and to provide severance benefits to such eligible executives upon
their separation from the Company or any of its participating subsidiaries under
the conditions described herein. The Plan is not intended to be an “employee
pension benefit plan” or “pension plan” within the meaning of Section 3(2) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
Rather, the Plan is intended to be an unfunded “top hat” welfare benefit plan
subject to ERISA.
This document serves as both the Plan document and summary plan description. The
terms of this document apply to Covered Terminations occurring on or after
January 1, 2020. The payment of severance benefits to any Participant who had a
Covered Termination prior to January 1, 2020 will be determined in accordance
with the terms of the applicable plan or individual agreement in effect at the
time of such Covered Termination. The Plan replaces any and all prior policies,
plans, and arrangements (whether written or unwritten) with Eligible
Participants, to the extent that such policies, plans, and arrangements provide
for payments to be made after termination of employment directly by an Employer,
other than pursuant to an Employer retirement plan.
2.
DEFINITIONS



(a)
Accrued Benefits - means prompt payment by the Company to an Eligible
Participant of (a) any accrued but unpaid base salary through the last day of
employment, (b) any unreimbursed expenses incurred through the last day of
employment subject to the Eligible Participant’s prompt delivery to the Company
of all required documentation of such expenses pursuant to applicable Employer
policies and (c) all other vested payments, benefits or fringe benefits to which
the Eligible Participant is entitled under the terms of any applicable
compensation arrangement or benefit, equity or fringe benefit plan or program or
grant (excluding any other severance plan, policy or program) of the Company in
accordance with the terms of such arrangement, plan, program or grant.



(b)
Board - means the Board of Directors of the Company.



(c)
Cause - means (a) an Eligible Participant’s failure to attempt in good faith to
substantially perform his or her assigned duties, other than failure resulting
from his or her death or incapacity due to physical or mental illness or
impairment, which is not remedied within 30 days after receipt of written notice
from the Company specifying such failure; (b) an Eligible Participant’s
indictment for, conviction of or plea of nolo contendere to any felony (or any
other crime involving fraud, dishonesty or moral turpitude) or (c) an Eligible
Participant’s commission of an act of fraud, embezzlement, misappropriation,
willful misconduct, or breach of fiduciary duty against the Company, except good
faith expense account disputes.



(d)
Change in Control - means a “change in control” as such term is defined in the
Equity Incentive Award Plan. The Compensation Committee of the Board will have
full and final authority, which will be exercised in its discretion,



1

--------------------------------------------------------------------------------





to determine conclusively whether a Change in Control has occurred pursuant to
the above definition, and the date of the occurrence of such Change in Control
and any incidental matters relating thereto.


(e)
Change in Control Period - means the period that begins 90 days prior to, and
ends 24 months following, a Change in Control.



(f)
COBRA - means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended,



(g)
Code - means the Internal Revenue Code of 1986, as amended.



(h)
Company - means PayPal Holdings, Inc. or, after a Change in Control, any
Successor Entity.



(i)
Company Equity Award - means an incentive award granted to an Eligible
Participant and relating to shares of common stock of the Company (“Stock”) or,
after a Change in Control, the common equity of any Successor Entity, pursuant
to the Equity Incentive Award Plan or otherwise, including without limitation
any award of stock options, performance-based restricted stock units or
restricted stock units.



(j)
Disability - means “disability” within the meaning of the long-term disability
plan of the Company or its subsidiary under which the Eligible Participant is
covered as of his or her Separation Date.



(k)
Eligible Participant - means any employee of the Company or one of its
subsidiaries who meets all of the eligibility requirements set forth in Section
4 (Eligibility), and who holds a position at or above the level of Vice
President.



(l)
Employer - means the Company and any U.S. subsidiary or U.S. affiliate of the
Company whose voting equity is, directly or indirectly, at least 50.1% owned by
the Company.



(m)
Equity Incentive Award Plan - means the Company’s Amended and Restated 2015
Equity Incentive Award Plan, as amended from time to time, or any successor
thereto.



(n)
ERISA - means the Employee Retirement Income Security Act of 1974, as amended.



(o)
Good Reason - has the meaning set forth in Appendix A. In order to resign for
Good Reason, (a) the Eligible Participant must provide written notice to the
Company of such Good Reason event(s) within 60 days from the first occurrence of
such Good Reason event(s), following which the Company will have 30 days to cure
such event, and (b) to the extent the Company has not cured such Good Reason
event(s) during the 30-day cure period, the Eligible Participant must terminate
his or her employment for Good Reason no later than 60 days following the
occurrence of such Good Reason event(s) by providing the Company 30 days’ prior
written notice of termination, which may run concurrently with the Company’s
cure period stated above.



(p)
Individual Agreement - means an individual employment letter agreement or other
agreement between an employee and an Employer that provides for the payment of
severance benefits outside of the Plan upon a qualifying termination of
employment.



(q)
Plan Administrator - means the Compensation Committee of the Board or such other
person or committee appointed from time to time by the Compensation Committee of
the Board to administer the Plan.



(r)
Qualifying Termination - has the meaning set forth in the applicable Appendix
hereto.



(s)
Separation Date - means the effective date of an Eligible Participant’s
Separation from Service.





2

--------------------------------------------------------------------------------





(t)
Separation from Service - means, except as provided in subsections (a) and (b)
below, an employee’s termination from employment (whether by retirement or
resignation from or discharge by the Company).



i.
A Separation from Service will be deemed to have occurred if an employee and the
Company reasonably anticipate, based on the facts and circumstances, that the
employee will not provide any additional services for an Employer after a
certain date; provided, however, that if any payments or benefits that may be
provided under the Plan constitute deferred compensation within the meaning of
Section 409A of the Code, a Separation from Service also will be deemed to have
occurred in the event that the level of bona fide services performed by the
employee after a certain date will permanently decrease to no more than 20% of
the average level of bona fide services performed by the employee over the
immediate preceding 36-month period.



ii.
Notwithstanding the foregoing, for purposes of the Plan, an employee’s
employment relationship is treated as continuing intact while the employee is on
military leave, sick leave, or other bona fide leave of absence if the period of
such leave does not exceed six months, or if longer, so long as the individual
retains a right to reemployment with an Employer under an applicable statute or
by contract. For purposes of the Plan, a leave of absence constitutes a bona
fide leave of absence only if there is a reasonable expectation that the
employee will return to perform services for an Employer. If the period of leave
exceeds six months and the employee does not retain a right to reemployment
under an applicable statute or by contract, the employment relationship is
deemed to terminate on the first date immediately following such six-month
period due to such employee’s Disability, in which case such employee will not
be an Eligible Participant except as otherwise provided in Section 4 of the
Plan.



The definition of “Separation from Service” will at all times be interpreted in
accordance with the terms of Treasury Regulations Section 1.409A-1(h) and any
guidance issued thereunder.
(u)
Severance Pay Benefits - means the cash severance benefit determined in
accordance with Appendix A hereto, and payable in accordance with Section 5
(Severance Benefits).



(v)
Successor Entity - means “successor entity” as such term is defined in the
Equity Incentive Award Plan.



3.
GENERAL RULES



(a)
Effective Date. The Plan is effective as of December 31, 2019 and will replace
all prior plans, programs, Individual Agreements and arrangements providing
change in control or severance type benefits to Eligible Participants, including
without limitation the PayPal Holdings, Inc. SVP and Above Standard Severance
Plan and the PayPal Holdings, Inc. Change in Control Severance Plan for Key
Employees, each of which will terminate as of the Effective Date, and any offer
letter or other agreement between the Company or any of its affiliates, on the
one hand, and such Eligible Participant, on the other hand, in accordance with
the Participation Agreement executed by such Eligible Participant.



(b)
Amendment and Termination. The Company is under no obligation to continue the
Plan for any period of time. The Plan Administrator, in its sole discretion,
reserves the right to modify, amend or terminate the Plan (including the
severance benefits set forth in the appendices of the Plan), in whole or in
part, at any time and for any or no reason with respect to any employee or all
employees at any time prior to his, her or their receipt of any severance
benefits; provided, however, that in no event will the Plan be terminated, or
modified or amended in any manner that is adverse to (i) any Eligible
Participants at any time during the Change in Control Period or (ii) any
Eligible Participant who is receiving payments or benefits under the Plan as a
result of a Qualifying Termination. For the avoidance of doubt, the foregoing
prohibition does not and will not require that all Eligible Participants receive
the same severance benefits that the Plan Administrator may in its sole
discretion choose to provide to any given Eligible Participant.





3

--------------------------------------------------------------------------------





(c)
Benefits Non-Assignable. Benefits under the Plan may not be anticipated,
assigned or alienated; provided that if an Eligible Participant becomes eligible
for a benefit and dies before payment is made, such Eligible Participant’s heirs
will be entitled to the payment.



(d)
Governing Laws. The Plan is intended to be a “top hat plan” and will be
interpreted, administered and enforced in accordance with ERISA. It is expressly
intended that ERISA preempt the application of state laws to the Plan to the
maximum extent permitted by Section 514 of ERISA. To the extent that state law
is applicable, the statutes and common law of the State of Delaware will apply.
Except as may otherwise be provided in an applicable Appendix hereto, the
parties irrevocably and unconditionally submit to the jurisdiction and venue of
U.S. District Court for the District of Delaware for purposes of any suit,
action or other proceeding arising out of, or relating to or in connection with
the Plan.



(e)
No Right to Continued Employment. Neither the Plan nor any action taken with
respect to it confers upon any person the right to continue in the employ of the
Company or any of its subsidiaries or affiliates. Employees will continue to be
employed “at-will,” as defined under applicable law.



(f)
Funding. The Company or one of its affiliates will make all payments under the
Plan, and pay all expenses of the Plan, from its general assets. Nothing
contained in the Plan gives any Eligible Participant or any other person any
right, title, or interest in any property of the Company or any of its
affiliates.



(g)
Severability. The provisions of the Plan are severable. If any provision of the
Plan is deemed legally or factually invalid or unenforceable to any extent or in
any application, then the remainder of the provisions of the Plan, except to
such extent or in such application, will not be affected, and each and every
provision of the Plan will be valid and enforceable to the fullest extent and in
the broadest application permitted by law.



4.
ELIGIBILITY



(a)
General Eligibility. The benefits under the Plan are limited to employees of an
Employer who satisfy each of the following conditions, as determined by the Plan
Administrator in its sole discretion:



i.
The employee is classified as an Eligible Participant;

ii.
The employee is terminated due to a Qualifying Termination;

iii.
The employee is actively at work through the last day of work designated by an
Employer, unless (A) the employee is absent due to an approved absence from work
(including leave under the Family and Medical Leave Act) or (B) unless otherwise
designated by his or her written agreement with the Employer;

iv.
The employee executes and does not revoke a Separation Agreement (the
“Separation Agreement”) and a waiver and general release of claims (the
“Release”), each in the form and within the period specified by Plan
Administrator or its delegate; and

v.
The employee returns all property of any Employer and settles all expenses owed
to the Employer and any of its subsidiaries or affiliates; and



(b)
Exclusions from Eligibility. Unless the Plan Administrator provides otherwise in
writing, the following employees are not eligible to participate in the Plan:



i.
Any employee who is eligible to receive severance payments and/or benefits under
an Individual Agreement from and after the Effective Date;

ii.
In the case of an involuntary termination of employment, any Eligible
Participant who terminates employment prior to the stated Separation Date as set
forth in his or her Separation Agreement; and

iii.
Any Eligible Participant whose employment is terminated for any of the following
reasons:

•
Resignation or other voluntary termination of employment, other than for Good
Reason as provided in the Plan; or

•
Termination for Cause.





4

--------------------------------------------------------------------------------





5.
SEVERANCE BENEFITS



(a)
Accrued Benefits. The Company (or one of its affiliates) will make payment or
otherwise provide all Accrued Benefits when due. Such obligation will not be
subject to the Eligible Participant’s execution of a Separation Agreement or
Release.



(b)
Severance Pay Benefit. The Company will pay to each Eligible Participant a
Severance Pay Benefit in an amount determined in accordance with the applicable
Appendix, subject to the reductions set forth below; provided, however, that the
Plan Administrator, in its sole discretion and on a case-by-case basis, may
increase (but not decrease, except as provided below) such Severance Pay Benefit
payable to an Eligible Participant.



(c)
Reduction of Severance Pay Benefit. Unless an Employer, in its sole discretion,
provides otherwise in writing, the amount of the Severance Pay Benefit payable
to an Eligible Participant will be reduced as follows:

i.
In the event that an Employer triggers Worker Adjustment and Retraining
Notification Act (“WARN”) (or other similar federal or state statute), any
Severance Pay Benefit will be offset by any amount paid pursuant to WARN. If the
Employer provides pay-in-lieu-of-notice to the Eligible Participant instead of
advance notice of his or her termination of employment in accordance with the
requirements of WARN, then the amount of such Eligible Participant’s Severance
Pay Benefit will be reduced (but not below zero) by any amount required to be
paid or otherwise owing to the employee under WARN.

ii.
An Eligible Participant’s Severance Pay Benefit will be reduced by any
outstanding debt owed by the employee to the Company or any of its affiliates,
where permitted by law, including but not limited to loans granted by an
Employer or any advanced commissions, bonuses, vacation pay, salary and/or
expenses.

iii.
In addition, an Eligible Participant’s Severance Pay Benefit will be inclusive
of, and not in addition to, any severance or termination payments that may be
required to be paid by statute or other governmental mandate of applicable laws.

iv.
In the event of a Change in Control, where an accounting firm designated by the
Company determines that (x) the aggregate amount of the payments and benefits
that (but for the application of this paragraph) would be payable to an Eligible
Participant under the Plan and/or any other plan, policy or arrangement of the
Company or of its affiliates, exceeds (y) the greatest amount of payments and
benefits that could be paid or provided to the Eligible Participant without
giving rise to any liability for any excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then the Eligible Participant will either (1) pay the
Excise Tax and receive all such payments and benefits as may be payable to him
or her, or (2) only receive the aggregate amount of such payments and benefits
payable or to be provided to the Eligible Participant that would not exceed the
greatest amount of payments and benefits that could be paid or provided to the
Eligible Participant without giving rise to any liability for any Excise Tax
(such reduced amount of payments and benefits, the “Reduced Benefit Amount”),
whichever of the two courses of action in clause (1) or clause (2) hereof
produces the greatest after-tax benefit to the Eligible Participant. In the
event the Reduced Benefit Amount is paid, the reduction in such payments or
benefits pursuant to the immediately preceding sentence will be made in the
following order: first, by reducing the Severance Pay Benefit; second, by
reducing any health premium payments or reimbursements provided pursuant to the
Plan; third, by reducing the accelerated vesting of any then outstanding
performance-based Company Equity Awards in reverse order of their scheduled
vesting dates; and fourth, by reducing the accelerated vesting of any then
outstanding time-vested Company Equity Awards, in reverse order of their
scheduled vesting dates.



(d)
Payment of Severance Pay Benefit. The Company will pay the Severance Pay Benefit
in a lump sum cash payment. Payment will be made as soon as practicable after
the later of the Eligible Participant’s Separation Date or the date on which
such employee’s Separation Agreement and/or Release become effective (i.e., the
date the Separation Agreement and/or Release cannot be revoked by the employee),
but not later than 60 days following the Eligible Participant’s Separation Date;
provided, that if the Separation Date occurs within the 90-day period prior to
the date of a Change in Control, then the amount of the Severance Pay Benefit
payable in connection with the Change in Control will be paid within 60 days
after the date of the Change in Control and will be reduced by any Severance Pay
Benefit paid prior to such payment date under the Plan.





5

--------------------------------------------------------------------------------





(e)
Annual Incentive Plan. If an Eligible Participant is eligible to participate in
the Annual Incentive Plan of the Company or an applicable successor plan (the
“AIP”) for the year immediately prior to the year in which he or she experiences
a Separation from Service eligible for benefits under the Plan, and the
Separation from Service occurs prior to the payment of bonuses under the AIP
with respect to such prior year, the Eligible Participant will be eligible to
receive a bonus based on and subject to the attainment of applicable performance
objectives for such year; provided that for such purpose the Eligible
Participant will be deemed to have satisfied any individual performance
component of such bonus at the target level. Any AIP-related payment or
settlement of equity pursuant this paragraph will be in accordance with the
applicable terms of the AIP and will occur on the date that participants in the
AIP receive their bonuses in respect of the applicable fiscal year. In addition,
an Eligible Participant will be eligible to receive an amount equal to a
prorated portion of the Eligible Participant’s AIP bonus in respect of the
fiscal year of the Company in which his or her Separation Date occurs, with the
performance conditions attained or deemed attained as set forth in the
applicable Appendix hereto. The Company will pay such amount in a lump sum not
later than 2½ months after the last day of the applicable fiscal year.



(f)
Health Benefits. Each Eligible Participant who participates in a health plan of
the Company or its affiliate and who elects to continue to participate in such
plan under COBRA will be eligible for continued health benefits or a cash
payment in lieu of such benefits, as determined at the discretion of the Plan
Administrator, as set forth in the applicable Appendix hereto. The Company will
pay or reimburse such Eligible Participant for a portion of the premium cost
incurred for each month of coverage, as set forth in the applicable Appendix
hereto.



(g)
Company Equity Awards. Each Company Equity Award held by an Eligible Participant
and outstanding as of such Eligible Participant’s Separation Date will be
treated in the manner set forth in the applicable Appendix hereto.



(h)
Other Benefits. The Company or one of its affiliates will provide the Eligible
Participant with any other benefits (if any) to the extent set forth in the
applicable Appendix hereto.



(i)
Withholding. The Company or one of its affiliates will withhold such amounts
from payments under the Plan as it determines necessary or appropriate to
fulfill any federal, state or local wage or compensation withholding
requirements.



6.
ADMINISTRATION OF THE PLAN



The Plan Administrator will have sole authority and discretion to administer and
construe the terms of the Plan. Without limiting the generality of the
foregoing, the Plan Administrator will have the following powers and duties:
•
To make and enforce such rules and regulations as it deems necessary or proper
for the efficient administration of the Plan;

•
To amend and terminate the Plan in accordance with Section 3;

•
To interpret the Plan, its interpretation thereof to be final and conclusive on
all persons for purposes of the Plan;

•
To decide all questions concerning the Plan, including the eligibility of any
person to participate in, and receive benefits under, the Plan; and

•
To appoint and/or retain such employees, agents, counsel, accountants,
consultants and other persons as may be required to assist in administering the
Plan.



7.
CLAIMS PROCEDURE



The Plan Administrator reviews and authorizes payment of severance benefits for
those employees who qualify under the provisions of the Plan. No claim forms
need be submitted. Questions regarding payment of severance benefits under the
Plan should be directed to the Plan Administrator.
If an employee believes he or she is not receiving severance payments and
benefits hereunder which are due, the employee should file a written claim for
the benefits with the Plan Administrator. A decision on whether to grant or deny
the claim will be made within 90 days following receipt of the claim. If more
than 90 days is required to render


6

--------------------------------------------------------------------------------





a decision, the employee will be notified in writing of the reasons for delay.
In any event, however, a decision to grant or deny a claim will be made by not
later than 180 days following the initial receipt of the claim.
If the claim is denied, in whole or in part, the employee will receive a written
explanation containing the following information:
The specific reason(s) for the denial, including a reference to the Plan
provisions on which the denial is based;
•
A description of any additional material or information necessary for the
employee to perfect the claim and an explanation of why such material or
information is necessary; and

•
A description of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the employee’s right to bring a civil
action under Section 502(a) of ERISA following an adverse determination on
review.



If the employee wishes to appeal this denial, the employee may write within 60
days after receipt of the notification of denial. The claim will then be
reviewed by the Plan Administrator, and the employee will receive written notice
of the final decision within 60 days after the request for review. If more than
60 days are required to render a decision, the employee will be notified in
writing of the reasons for delay. In any event, however, the employee will
receive a written notice of the final decision within 120 days after the request
for review.
As part of the Plan’s appeal process, the employee will be afforded:
•
The opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits;

•
Upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the employee’s claim for
benefits; and

•
A review that takes into account all comments, documents, records and other
information submitted by the employee relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

If the decision on appeal is upheld, in whole or in part, the employee will
receive a written explanation containing the following information:
•
The specific reason(s) for the decision, including a reference to the Plan
provisions on which the decision is based;

•
A statement that the employee is entitled to receive, upon request and free of
charge, reasonable access to, and copies of all documents, records and other
information relevant to the employee’s claim for benefits; and

•
A statement of the employee’s right to bring an action under Section 502(a) of
ERISA.



No legal action for benefits under the Plan may be brought unless the action is
commenced within one year from the date of the final decision on appeal has been
made. No person may bring an action for any alleged wrongful denial of Plan
benefits in a court of law unless the claims procedures set forth above are
exhausted and a final determination is made. If the employee or other interested
person challenges a decision, a review by the court of law will be limited to
the facts, evidence and issues presented during the claims procedure set forth
above. Facts and evidence that become known to the employee or other interested
person after having exhausted the claims procedure must be brought to the
attention of the Plan Administrator for reconsideration of the claims
determination. Issues not raised with the Plan Administrator will be deemed
waived.
8.
SECTION 409A



Notwithstanding anything contained in the Plan to the contrary, to the maximum
extent permitted by applicable law, no employee will have a legally binding
right to payments under the Plan unless and until amounts are actually paid to
them. To the extent that an employee is deemed to have a legally binding right
to a payment under the Plan, then amounts payable under the Plan will be made in
reliance upon Treasury Regulation Section 1.409A-1(b)(9) (Separation Pay Plans)
or Treasury Regulation Section 1.409A-1(b)(4) (Short-Term Deferrals) and exempt
from Section 409A of the Code as a result of such reliance. To the extent that
the Plan Administrator determines that the Company will pay severance benefits
in a form other than a lump sum, any installment or monthly payment to which an
employee is


7

--------------------------------------------------------------------------------





entitled under the Plan will be considered a separate and distinct payment. In
addition, (i) no amount payable hereunder will be payable unless the employee’s
termination of employment constitutes a Separation from Service and (ii) if the
employee is deemed at the time of his or her Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, then
to the extent delayed commencement of any portion of the termination benefits to
which Eligible Participant is entitled under the Plan is required in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such
portion of the employee’s termination benefits will not be provided to the
employee prior to the earlier of (A) the expiration of the six-month period
measured from the Eligible Participant’s Separation Date or (B) the date of the
employee’s death. Upon the earlier of such dates, all payments deferred pursuant
to this Section 8 will be paid in a lump sum to the employee without interest,
and any remaining payments due under the Plan will be paid as otherwise
provided. The determination of whether the employee is a “specified employee”
for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of his or
her Separation from Service will be made by the Company in accordance with the
terms of Section 409A of the Code (including without limitation Treasury
Regulation Section 1.409A-1(i) and any successor provision thereto). To the
extent applicable, if payment of an amount under the Plan could be paid in one
of two calendar years subject to the delivery of a Separation Agreement and it
is determined that payment of such amount in the earlier of such two years could
constitute noncompliance with Section 409A of the Code, then such amount will be
paid in the later of such two years.
9.
STATEMENT OF ERISA RIGHTS



Eligible Participants in the Plan are entitled to certain rights and protections
under ERISA. ERISA provides that all plan Eligible Participants will be entitled
to:
•
Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the plan and a
copy of the latest annual report (Form 5500 Series) filed by the plan with the
U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

•
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the plan and copies of the latest annual report (Form
5500 Series) and updated summary plan description. The administrator may make a
reasonable charge for the copies.

•
Obtain a complete list of the Employers sponsoring the Plan upon written request
to the Plan Administrator.

•
Receive a summary of the Plan’s annual financial report, if any. The Plan
Administrator is required by law to furnish each Eligible Participant with a
copy of this summary annual report.



Prudent Actions by Plan Fiduciaries
In addition to creating rights for plan Eligible Participants, ERISA imposes
duties upon the people who are responsible for the operation of the employee
benefit plan. The people who operate the Plan, called “fiduciaries” of the Plan,
have a duty to do so prudently and in the interest of all Plan Eligible
Participants and beneficiaries. No one, including any Employer, any union, or
any other person, may fire an employee or otherwise discriminate against him or
her in any way to prevent them from obtaining a benefit under the Plan or
exercising their rights under ERISA.
Enforce Your Rights
If an employee’s claim for a severance benefit is denied or ignored, in whole or
in part, he or she has a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.
Under ERISA, there are steps an employee can take to enforce the above rights.
For instance, if he or she requests a copy of plan documents or the latest
annual report from the plan and does not receive them within 30 days, he or she
may file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay him or her up to $110 a day until
he or she receives the materials, unless the materials were not sent because of
reasons beyond the control of the administrator. If an employee has a claim for
benefits which is denied or ignored, in whole or in part, he or she may file
suit in a state or Federal court. In addition, if he or she disagrees with the
Plan’s decision or lack thereof concerning the qualified status of a domestic
relations order or a medical child support order, he or she may file suit in
Federal court. If it should happen that Plan fiduciaries misuse the Plan’s
money, or if an


8

--------------------------------------------------------------------------------





employee is discriminated against for asserting his or her rights, he or she may
seek assistance from the U.S. Department of Labor, or may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If an
employee is successful, the court may order the person he or she has sued to pay
these costs and fees. If the employee loses, the court may order him or her to
pay these costs and fees, for example, if it finds the claim is frivolous.
10.
ASSISTANCE WITH QUESTIONS



If an employee has any questions about the Plan, he or she should contact the
Plan Administrator. If he or she has any questions about this statement or about
his or her rights under ERISA, or if he or she needs assistance in obtaining
documents from the Plan Administrator, he or she should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in the telephone directory or the Division of Technical Assistance
and Inquiries, Employee Benefits Security Administration, U.S. Department of
Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. An employee may
also obtain certain publications about his or her rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.






9

--------------------------------------------------------------------------------





ADMINISTRATIVE INFORMATION
REQUIRED BY ERISA
 
 
 
 
Plan Sponsor and Plan Administrator, including address and telephone:
 
PayPal Holdings, Inc.
Compensation Committee of the
PayPal Holdings, Inc. Board of Directors
2211 North First Street
San Jose, CA 95131
(408) 967-7400
 
 
Name and address of person designated as agent for service of process:
 
Louise Pentland
EVP, Chief Business Affairs and Legal Officer
PayPal Holdings, Inc.
2211 North First Street
San Jose, CA 95131
(408) 967-7400
 
 
Basis on which Plan records are kept:
 
Calendar year - January 1 to December 31
 
 
Type of Plan:
 
Unfunded welfare benefit severance plan
 
 
EIN:
 
47-2989869











10

--------------------------------------------------------------------------------






APPENDIX A
Severance Benefits (CEO and EVPs)
Under the Plan, Eligible Participants serving as the Chief Executive Officer of
the Company, or as Executive Vice Presidents of the Company, are entitled to the
severance benefits set forth in this Appendix A, based on their employment
classification as of the date of termination, which will be paid or provided in
accordance with the terms and conditions of the Plan to which this Appendix A is
attached.




11

--------------------------------------------------------------------------------





Chief Executive Officer
Outside of a Change in Control Period
Qualifying Termination
“Qualifying Termination” will mean:
involuntary termination by the Company for a reason other than Cause or
Disability;
resignation by the Eligible Participant due to Good Reason; or
solely for purposes of the treatment of Company Equity Awards, death or
Disability.


“Good Reason” will mean:
a material reduction in the Eligible Participant’s annual base salary;
a material reduction in the Eligible Participant’s annual target bonus
opportunity;
a material reduction in the Eligible Participant’s authority, duties or
responsibilities as Chief Executive Officer (which would include a failure to
report to the Board); or
any material breach by the Company of the offer letter agreement between the
Company and the Eligible Participant, as amended from time to time; in each case
without such Eligible Participant’s written consent and subject to the notice
and cure conditions set forth in the Plan.
Severance Pay Benefit
Severance Pay Benefit will mean:
Two times the sum of the Eligible Participant’s (i) annual rate of base salary
immediately prior to the Separation Date (without regard to any reduction by the
Company that gives rise to Good Reason) and (ii) target AIP bonus amount for the
year in which the Separation Date occurs; and
Prorated AIP bonus amount for the year in which the Separation Date occurs,
based on the number of full months Eligible Participant was employed with the
Company during the AIP performance period and the actual Company performance
through the end of the AIP performance period and target level of individual
performance, settled in the form provided for under the terms and conditions of
the relevant AIP, including without limitation, AIP Shares, as defined in the
relevant AIP, if applicable.
Health Benefits
Pursuant and subject to the terms and conditions of the Plan, the Eligible
Participant will be eligible for the reimbursement of COBRA health premiums or
payment of health premiums, at COBRA rates, for 18 months after the Separation
Date or, if shorter, until the Eligible Participant becomes covered under a
group health plan maintained by a subsequent employer, or other health plans,
such as Medicare.



12

--------------------------------------------------------------------------------





Company Equity Awards
Pursuant and subject to the terms and conditions of the Plan, the Eligible
Participant will be eligible for the following Company Equity Award severance
benefits:


Time-Based Awards. All Company Equity Awards that are unvested as of the date
prior to the Eligible Participant’s Separation Date and vest solely based on the
continued service of the Eligible Participant (i.e., time-vesting awards), will
be treated as though immediately vested on the Eligible Participant’s Separation
Date as to the portion of such Company Equity Awards that would have otherwise
become vested pursuant to their regular vesting schedule prior to the 12-month
anniversary of the Separation Date (or, in the case of a termination due to
death or Disability, prior to the 24-month anniversary of the Separation Date).
All such Company Equity Awards will be settled through the vesting and issuance
or delivery of shares of Stock within sixty (60) days after the Eligible
Participant’s Separation Date, subject to an effective Separation Agreement and
Release.


Performance-Based Awards. All Company Equity Awards that are unvested as of the
date prior to the Eligible Participant’s Separation Date and vest based on the
achievement of performance targets over a given performance period, other than
(i) the CEO PSU Award, described in paragraph (c), below, and (ii) any AIP
Shares, will remain outstanding and eligible to vest, based solely on the
achievement of the applicable Company performance targets for any performance
period that ends prior to the 12-month anniversary of the Separation Date; and,
following the end of the performance period, the Company will determine the
number of shares subject to such Company Equity Awards earned based on actual
Company achievement of the performance goals pursuant to the terms of the
applicable award agreements, and such Company Equity Awards will be settled in
accordance with the terms and conditions of the applicable award agreement on
the date that similar awards held by other participants are settled; provided,
that in the case of a termination due to death or Disability, such Company
Equity Awards will become immediately vested, based on target achievement of the
performance targets, on the Eligible Participant’s Separation Date to the extent
they are subject to a performance period that ends prior to the 24-month
anniversary of the Separation Date. All such Company Equity Awards will be
settled through the vesting and issuance or delivery of shares of Stock within
sixty (60) days after the applicable vesting date, subject to an effective
Separation Agreement and Release.


CEO PSU Award. In the event any portion of the performance-based Company Equity
Award that was granted on April 1, 2018 (the “CEO PSU Award”) is earned but
unvested as of the Eligible Participant’s Separation Date, such portion of the
CEO PSU Award will be treated as though immediately vested on the Eligible
Participant’s Separation Date as to the portion of such CEO PSU Award that would
have otherwise become vested pursuant to its regular vesting schedule prior to
the 12-month anniversary of the Separation Date (or, in the case of a
termination due to death or Disability, prior to the 24-month anniversary of the
Separation Date). The CEO PSU Award will be settled through the vesting and
issuance or delivery of shares of Stock within sixty (60) days after the
Eligible Participant’s Separation Date, subject to an effective Separation
Agreement and Release. For the avoidance of doubt, any portion of the CEO PSU
Award that is unearned and unvested as of the Eligible Participant’s Separation
Date will be forfeited and cancelled upon the Eligible Participant’s Separation
Date.



13

--------------------------------------------------------------------------------





Chief Executive Officer
Within a Change in Control Period
Qualifying Terminations
“Qualifying Termination” will mean:
involuntary termination by the Company for a reason other than Cause or
Disability;
resignation by the Eligible Participant due to Good Reason; or
solely for purposes of the treatment of Company Equity Awards, death or
Disability.


“Good Reason” will mean:
a material reduction in the Eligible Participant’s annual base salary;
a material reduction in the Eligible Participant’s annual target bonus
opportunity;
a material reduction in the Eligible Participant’s authority, duties or
responsibilities as Chief Executive Officer (which would include a failure to
report to the board of directors of the Successor Entity) or the failure of the
Eligible Participant to serve as Chief Executive Officer of a publicly traded
corporation; or
any material breach by the Company of the offer letter agreement between the
Company and the Eligible Participant, as amended from time to time; in each case
without such Eligible Participant’s written consent and subject to the notice
and cure conditions set forth in the Plan.
Severance Pay Benefit
Severance Pay Benefit will mean:
Two times the sum of the Eligible Participant’s (i) annual rate of base salary
immediately prior to the Separation Date (without regard to any reduction by the
Company that gives rise to Good Reason) and (ii) target AIP bonus amount for the
year in which the Separation Date occurs; and
Prorated AIP bonus amount for the year in which the Separation Date occurs,
based on the number of full months Eligible Participant was employed with the
Company during the AIP performance period and the actual Company performance
through the end of the AIP performance period and target level of individual
performance, settled in the form provided for under the terms and conditions of
the relevant AIP, including without limitation, AIP Shares, as defined in the
relevant AIP, if applicable.
Health Benefits
Pursuant and subject to the terms and conditions of the Plan, the Eligible
Participant will be eligible for a lump sum payment of 24 months of health
premiums, at COBRA rates, to be paid within sixty (60) days following the
Separation Date.



14

--------------------------------------------------------------------------------





Company Equity Awards
Pursuant and subject to the terms and conditions of the Plan, the Eligible
Participant will be eligible for the following Company Equity Award severance
benefits:


Time-Based Awards. All Company Equity Awards that are unvested as of the date
prior to the Eligible Participant’s Separation Date and vest solely based on the
continued service of the Eligible Participant (i.e., time-vesting awards), will
be treated as though immediately vested on the Eligible Participant’s Separation
Date. All such (time-based) Company Equity Awards will be settled through the
vesting and issuance or delivery of shares of Stock within sixty (60) days after
the Eligible Participant’s Separation Date, subject to an effective Separation
Agreement and Release.
Performance-Based Awards. If a Change in Control occurs during the performance
period applicable to a Company Equity Award that vests based on the achievement
of performance targets over a given performance period, (i) other than the CEO
PSU Award, and (ii) any AIP Shares, then such Company Equity Award will be
subject to Section 11.2 of the Equity Award Incentive Plan. In the event the
Eligible Participant’s Separation Date occurs within the Change in Control
Period and (i) on or following the consummation of the Change in Control, then
such Company Equity Awards will be treated as though immediately vested on the
Eligible Participant’s Separation Date, or (ii) prior to the consummation of the
Change in Control, then such Company Equity Awards will be treated as though
immediately vested on the consummation of the Change in Control. All such
(performance-based) Company Equity Awards will be settled through the vesting
and issuance or delivery of shares of Stock within sixty (60) days after the
applicable vesting date, subject to an effective Separation Agreement and
Release.
CEO PSU Award. If a Change in Control occurs during the performance period of
the CEO PSU Award, then such CEO PSU Award will be subject to the terms and
conditions of the CEO PSU Award agreement.
Outplacement
Pursuant and subject to the terms and conditions of the Plan, the Eligible
Participant will be eligible for transition program services.





15

--------------------------------------------------------------------------------





Executive Vice President
Outside of a Change in Control Period
Qualifying Terminations
“Qualifying Termination” will mean:
involuntary termination by the Company for a reason other than Cause or
Disability;
resignation by the Eligible Participant due to Good Reason; or
solely for purposes of the treatment of Company Equity Awards, death or
Disability.


“Good Reason” will mean:
a material reduction in the Eligible Participant’s annual base salary;
a material reduction in the Eligible Participant’s annual target bonus
opportunity;
a material reduction in the Eligible Participant’s authority, duties or
responsibilities (which would include a failure to report to the Chief Executive
Officer); or
any material breach by the Company of the offer letter agreement between the
Company and the Eligible Participant, as amended from time to time; in each case
without such Eligible Participant’s written consent and subject to the notice
and cure conditions set forth in the Plan.


Severance Pay Benefit
Severance Pay Benefit will mean:
1.5 times the sum of the Eligible Participant’s (i) annual rate of base salary
immediately prior to the Separation Date (without regard to any reduction by the
Company that gives rise to Good Reason) and (ii) target AIP bonus amount for the
year in which the Separation Date occurs; and
Prorated AIP bonus amount for the year in which the Separation Date occurs,
based on the number of full months Eligible Participant was employed with the
Company during the AIP performance period and the actual Company performance
through the end of the AIP performance period and target level of individual
performance, settled in the form provided for under the terms and conditions of
the relevant AIP, including without limitation, AIP Shares, as defined in the
relevant AIP, if applicable.


Health Benefits
Pursuant and subject to the terms and conditions of the Plan, the Eligible
Participant will be eligible for the reimbursement of COBRA health premiums or
payment of health premiums, at COBRA rates, for 12 months after the Separation
Date or, if shorter, until the Eligible Participant becomes covered under a
group health plan maintained by a subsequent employer, or other health plans,
such as Medicare.









16

--------------------------------------------------------------------------------





Company Equity Awards
Pursuant and subject to the terms and conditions of the Plan, the Eligible
Participant will be eligible for the following Company Equity Award severance
benefits:
Time-Based Awards. All Company Equity Awards that are unvested as of the date
prior to the Eligible Participant’s Separation Date and vest solely based on the
continued service of the Eligible Participant (i.e., time-vesting awards), will
be treated as though immediately vested on the Eligible Participant’s Separation
Date as to the portion of such Company Equity Awards that would have otherwise
become vested pursuant to their regular vesting schedule prior to the 12-month
anniversary of the Separation Date (or, in the case of a termination due to
death or Disability, prior to the 24-month anniversary of the Separation Date).
All such Company Equity Awards will be settled through the vesting and issuance
or delivery of shares of Stock within sixty (60) days after the Eligible
Participant’s Separation Date, subject to an effective Separation Agreement and
Release.


Performance-Based Awards. All Company Equity Awards that are unvested as of the
date prior to the Eligible Participant’s Separation Date and vest based on the
achievement of performance targets over a given performance period, other than
any AIP Shares, will remain outstanding and eligible to vest, based solely on
the achievement of the applicable Company performance targets for any
performance period that ends prior to the 12-month anniversary of the Separation
Date; and, following the end of the performance period, the Company will
determine the number of shares subject to such Company Equity Awards earned
based on actual Company achievement of the performance goals pursuant to the
terms of the applicable award agreements, and such Company Equity Awards will be
settled in accordance with the terms and conditions of the applicable award
agreement on the date that similar awards held by other participants are
settled; provided, that in the case of a termination due to death or Disability,
such Company Equity Awards will become immediately vested, based on target
achievement of the performance targets, on the Eligible Participant’s Separation
Date to the extent they are subject to a performance period that ends prior to
the 24-month anniversary of the Separation Date. All such Company Equity Awards
will be settled through the vesting and issuance or delivery of shares of Stock
within sixty (60) days after the applicable vesting date, subject to an
effective Separation Agreement and Release.


Outplacement
Pursuant and subject to the terms and conditions of the Plan, the Eligible
Participant will be eligible for transition program services.









17

--------------------------------------------------------------------------------





Executive Vice President
Within a Change in Control Period
Qualifying Terminations
“Qualifying Termination” will mean:
involuntary termination by the Company for a reason other than Cause or
Disability;
resignation by the Eligible Participant due to Good Reason; or
solely for purposes of the treatment of Company Equity Awards, death or
Disability.


“Good Reason” will mean:
a material reduction in the Eligible Participant’s annual base salary;
a material reduction in the Eligible Participant’s annual target bonus
opportunity;
a material reduction in the Eligible Participant’s authority, duties or
responsibilities (which would include a failure to report to the Chief Executive
Officer of a publicly traded corporation);
a requirement by the Company that the Eligible Participant relocate his or her
primary office to a location that is more than 35 miles from the location of his
or her primary office immediately prior to the Change in Control; or
any material breach by the Company of the offer letter agreement between the
Company and the Eligible Participant, as amended from time to time; in each case
without such Eligible Participant’s written consent and subject to the notice
and cure conditions set forth in the Plan.


Severance Pay Benefit
Severance Pay Benefit will mean:
Two times the sum of the Eligible Participant’s (i) annual rate of base salary
immediately prior to the Separation Date (without regard to any reduction by the
Company that gives rise to Good Reason) and (ii) target AIP bonus amount for the
year in which the Separation Date occurs; and
Prorated AIP bonus amount for the year in which the Separation Date occurs,
based on the number of full months Eligible Participant was employed with the
Company during the AIP performance period and the actual Company performance
through the end of the AIP performance period and target level of individual
performance, settled in the form provided for under the terms and conditions of
the relevant AIP, including without limitation, AIP Shares, as defined in the
relevant AIP, if applicable.


Health Benefits
Pursuant and subject to the terms and conditions of the Plan, the Eligible
Participant will be eligible for a lump sum payment of 24 months of health
premiums, at COBRA rates, to be paid within sixty (60) days following the
Separation Date.









18

--------------------------------------------------------------------------------





Company Equity Awards
Pursuant and subject to the terms and conditions of the Plan, the Eligible
Participant will be eligible for the following Company Equity Award severance
benefits:
Time-Based Awards. All Company Equity Awards that are unvested as of the date
prior to the Eligible Participant’s Separation Date and vest solely based on the
continued service of the Eligible Participant (i.e., time-vesting awards), will
be treated as though immediately vested on the Eligible Participant’s Separation
Date. All such Company Equity Awards will be settled through the vesting and
issuance or delivery of shares of Stock within sixty (60) days after the
Eligible Participant’s Separation Date, subject to an effective Separation
Agreement and Release.


Performance-Based Awards. If a Change in Control occurs during the performance
period applicable to a Company Equity Award that vests based on the achievement
of performance targets over a given performance period, other than any AIP
Shares, then such Company Equity Award will be subject to Section 11.2 of the
Equity Award Incentive Plan. In the event the Eligible Participant’s Separation
Date occurs within the Change in Control Period and (i) on or following the
consummation of the Change in Control, then such Company Equity Awards will be
treated as though immediately vested on the Eligible Participant’s Separation
Date, or (ii) prior to the consummation of the Change in Control, then such
Company Equity Awards will be treated as though immediately vested on the
consummation of the Change in Control. All such Company Equity Awards will be
settled through the vesting and issuance or delivery of shares of Stock within
sixty (60) days after the applicable vesting date, subject to an effective
Separation Agreement and Release.


Outplacement
Pursuant and subject to the terms and conditions of the Plan, the Eligible
Participant will be eligible for transition program services.







19

--------------------------------------------------------------------------------






    


[FORM OF PARTICIPANT LETTER AGREEMENT]
PayPal Holdings, Inc.
Executive Change in Control and Severance Plan


[Participant]


 
Re:
The PayPal Holdings, Inc. Executive Change in Control and Severance Plan

Dear [Participant]:
This letter agreement (“Letter Agreement”) relates to the PayPal Holdings, Inc.
Executive Change in Control and Severance Plan (the “Plan”).
Through this Letter Agreement, you are being offered the opportunity to become a
participant in the Plan (a “Participant”), and thereby to be eligible to receive
the severance benefits set forth therein. A copy of the Plan is attached to this
Letter Agreement. You should read it carefully and become comfortable with its
terms and conditions, and those set forth below.
By signing below, you will be acknowledging and agreeing to the following
provisions:
 
 
(a)
that you have received and reviewed a copy of the Plan;

 
 
(b)
that capitalized terms not defined in this Letter Agreement will have the
meaning assigned to them in the Plan;

 
 
(c)
that participation in the Plan requires that you agree irrevocably and
voluntarily to the terms of the Plan and the terms set forth below; and

 
 
(d)
that you have had the opportunity to carefully evaluate this opportunity, and
desire to participate in the Plan according to the terms and conditions set
forth herein.

Subject to the foregoing, we invite you to become a Participant in the Plan.
Your participation in the Plan will be effective upon your signing and returning
this Letter Agreement to the Company.
NOW, THEREFORE, you and the Company (hereinafter referred to as “the parties”)
hereby AGREE as follows:


1.
The Company and you have previously entered into that certain offer letter dated
as of [DATE] and as thereafter supplemented and amended from time to time (the
“Employment Agreement”).



2.
If you incur a Qualifying Termination, you will receive the Severance Benefits
set forth in Section 5 of the Plan (the “Severance Benefits”).



3.
As a condition of receiving the Severance Benefits (other than any Accrued
Amounts), you must (i) execute and accept the terms and conditions of, and the
effectiveness of, a Separation Agreement and Release and such Release must
become irrevocable within sixty (60) days following your Separation Date,
(ii) comply with the terms and conditions of the Plan and (iii) promptly resign
from any position as an officer, director or fiduciary of the Company or any
Company-related entity.





20

--------------------------------------------------------------------------------





4.
In consideration of becoming eligible to receive the Severance Benefits provided
under the terms and conditions of the Plan, you agree to waive any and all
rights, benefits, and privileges to severance benefits that you might otherwise
be entitled to receive under the Employment Agreement or any other plan or
arrangement.



5.
You understand that the waiver set forth in Section 4 above is irrevocable for
so long as this Letter Agreement is in effect, and that this Letter Agreement
and the Plan set forth the entire agreement between the parties with respect to
any subject matter covered herein. For the avoidance of doubt, except for terms
and conditions related to (including the rights, benefits and privileges of)
severance benefits, the Employment Agreement is ratified and confirmed in all
respects.



6.
Notwithstanding anything herein to the contrary, if a Change in Control occurs
while you are a Participant in the Plan, in no event will your status as a
Participant in the Plan end prior to the end of the twenty-four (24) month
period beginning on a Change in Control regardless of when any written
notification is given to you terminating your participation in the Plan
(including any written notification given prior to such Change in Control).



7.
Your participation in the Plan will continue in effect following any Qualified
Termination that occurs while you are a Participant in the Plan with respect to
all rights and obligations accruing as a result of such termination.



8.
You recognize and agree that your execution of this Letter Agreement results in
your enrollment and participation in the Plan, that you agree to be bound by the
terms and conditions of the Plan and this Letter Agreement, and that you
understand that this Letter Agreement may not be terminated, modified or amended
in any manner that is adverse to you, without your consent.



PayPal Holdings, Inc.
                        
________________________
By:     
Title:     
    


ACCEPTED AND AGREED TO this __ day of ___________, ________.
 
 
 
  
Participant's Name (printed)
 
  
Participant's Signature

 




21